
	

113 HR 1362 IH: Law Enforcement Officers Equity Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1362
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. King of New York
			 (for himself, Mr. Bishop of Georgia,
			 Mr. Capuano,
			 Ms. Clarke,
			 Mr. Cummings,
			 Mr. Honda,
			 Mr. Meeks,
			 Mr. Moran,
			 Mr. Pocan,
			 Mr. Sarbanes, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend the definition of a law enforcement officer
		  under subchapter III of chapter 83 and chapter 84 of title 5, United States
		  Code, respectively, to ensure the inclusion of certain
		  positions.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers Equity
			 Act.
		2.Amendments
			(a)Federal
			 Employees Retirement System
				(1)In
			 generalParagraph (17) of section 8401 of title 5, United States
			 Code, is amended by striking and at the end of subparagraph (C),
			 and by adding at the end the following:
					
						(E)an employee (not
				otherwise covered by this paragraph)—
							(i)the duties of
				whose position include the investigation or apprehension of individuals
				suspected or convicted of offenses against the criminal laws of the United
				States; and
							(ii)who is authorized
				to carry a firearm; and
							(F)an employee of the
				Internal Revenue Service, the duties of whose position are primarily the
				collection of delinquent taxes and the securing of delinquent
				returns;
						.
				(2)Conforming
			 amendmentSection 8401(17)(C) of title 5, United States Code, is
			 amended by striking subparagraph (A) and (B) and inserting
			 subparagraphs (A), (B), (E), and (F).
				(b)Civil Service
			 Retirement SystemParagraph (20) of section 8331 of title 5,
			 United States Code, is amended by inserting after position. (in
			 the matter before subparagraph (A)) the following: For the purpose of
			 this paragraph, the employees described in the preceding provision of this
			 paragraph (in the matter before including) shall be considered
			 to include an employee, not otherwise covered by this paragraph, who satisfies
			 clauses (i)–(ii) of section 8401(17)(E) and an employee of the Internal Revenue
			 Service the duties of whose position are as described in section
			 8401(17)(F)..
			(c)Effective
			 dateExcept as provided in section 3, the amendments made by this
			 section shall take effect on the date of the enactment of this Act, and shall
			 apply only in the case of any individual first appointed as a law enforcement
			 officer (within the meaning of those amendments) on or after such date.
			3.Treatment of
			 service performed by incumbents
			(a)Law enforcement
			 officer and service described
				(1)Law enforcement
			 officerAny reference to a law enforcement officer described in
			 this subsection refers to an individual who satisfies the requirements of
			 section 8331(20) or 8401(17) of title 5, United States Code (relating to the
			 definition of a law enforcement officer) by virtue of the amendments made by
			 section 2.
				(2)ServiceAny
			 reference to service described in this subsection refers to service performed
			 as a law enforcement officer (as described in this subsection).
				(b)Incumbent
			 definedFor purposes of this section, the term
			 incumbent means an individual who—
				(1)is first appointed
			 as a law enforcement officer (as described in subsection (a)) before the date
			 of the enactment of this Act; and
				(2)is serving as such
			 a law enforcement officer on such date.
				(c)Treatment of
			 service performed by incumbents
				(1)In
			 generalService described in subsection (a) which is performed by
			 an incumbent on or after the date of the enactment of this Act shall, for all
			 purposes (other than those to which paragraph (2) pertains), be treated as
			 service performed as a law enforcement officer (within the meaning of section
			 8331(20) or 8401(17) of title 5, United States Code, as appropriate).
				(2)RetirementService
			 described in subsection (a) which is performed by an incumbent before, on, or
			 after the date of the enactment of this Act shall, for purposes of subchapter
			 III of chapter 83 and chapter 84 of title 5, United States Code, be treated as
			 service performed as a law enforcement officer (within the meaning of such
			 section 8331(20) or 8401(17), as appropriate), but only if an appropriate
			 written election is submitted to the Office of Personnel Management within 5
			 years after the date of the enactment of this Act or before separation from
			 Government service, whichever is earlier.
				(d)Individual
			 contributions for prior service
				(1)In
			 generalAn individual who
			 makes an election under subsection (c)(2) may, with respect to prior service
			 performed by such individual, contribute to the Civil Service Retirement and
			 Disability Fund the difference between the unrefunded individual contributions
			 made for such service and the individual contributions that should have been
			 made for such service if the amendments made by section 2 had then been in
			 effect.
				(2)Effect of not
			 contributingIf no part of or less than the full amount required
			 under paragraph (1) is paid, all prior service of the incumbent shall remain
			 fully creditable as law enforcement officer service, but the resulting annuity
			 shall be reduced in a manner similar to that described in section 8334(d)(2) of
			 title 5, United States Code, to the extent necessary to make up the amount
			 unpaid.
				(3)Prior service
			 definedFor purposes of this section, the term prior
			 service means, with respect to any individual who makes an election
			 under subsection (c)(2), service (described in subsection (a)) performed by
			 such individual before the date as of which appropriate retirement deductions
			 begin to be made in accordance with such election.
				(e)Government
			 contributions for prior service
				(1)In
			 generalIf an incumbent makes an election under subsection
			 (c)(2), the agency in or under which that individual was serving at the time of
			 any prior service (referred to in subsection (d)) shall remit to the Office of
			 Personnel Management, for deposit in the Treasury of the United States to the
			 credit of the Civil Service Retirement and Disability Fund, the amount required
			 under paragraph (2) with respect to such service.
				(2)Amount
			 requiredThe amount an agency is required to remit is, with
			 respect to any prior service, the total amount of additional Government
			 contributions to the Civil Service Retirement and Disability Fund (above those
			 actually paid) that would have been required if the amendments made by section
			 2 had then been in effect.
				(3)Contributions to
			 be made ratablyGovernment contributions under this subsection on
			 behalf of an incumbent shall be made by the agency ratably (on at least an
			 annual basis) over the 10-year period beginning on the date referred to in
			 subsection (d)(3).
				(f)Exemption from
			 mandatory separationNothing in section 8335(b) or 8425(b) of
			 title 5, United States Code, shall cause the involuntary separation of a law
			 enforcement officer (as described in subsection (a)) before the end of the
			 3-year period beginning on the date of the enactment of this Act.
			(g)RegulationsThe
			 Office of Personnel Management shall prescribe regulations to carry out this
			 Act, including—
				(1)provisions in
			 accordance with which interest on any amount under subsection (d) or (e) shall
			 be computed, based on section 8334(e) of title 5, United States Code;
			 and
				(2)provisions for the
			 application of this section in the case of—
					(A)any individual
			 who—
						(i)satisfies
			 paragraph (1) (but not paragraph (2)) of subsection (b); and
						(ii)serves as a law
			 enforcement officer (as described in subsection (a)) after the date of the
			 enactment of this Act; and
						(B)any individual
			 entitled to a survivor annuity (based on the service of an incumbent, or of an
			 individual under subparagraph (A), who dies before making an election under
			 subsection (c)(2)), to the extent of any rights that would then be available to
			 the decedent (if still living).
					(h)Rule of
			 constructionNothing in this section shall be considered to apply
			 in the case of a reemployed annuitant.
			
